Citation Nr: 0422552	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the appellant may be recognized as the veteran's 
dependent spouse for VA benefit purposes.  


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  The appellant is the veteran's legal spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In her substantive appeal, dated in June 2003, the appellant 
requested a personal hearing before the Board in Washington, 
D.C.  In December 2003, the appellant was notified that this 
hearing was scheduled for March 2004.  The appellant failed 
to show for this hearing without good cause and her request 
is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) 
(2003).

The Board notes that in the June 2003 statement of the case 
the RO informed the appellant that her claim for an 
apportionment of the veteran's benefits had been forwarded to 
the proper unit.  This matter continues to be referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate her claim, as well as the applicable laws, and 
obtained any evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran and the appellant reside apart and are 
estranged.

3.  The appellant is not receiving support from the veteran.


CONCLUSION OF LAW

The appellant may not be considered the veteran's dependent 
spouse for VA benefit purposes.  38 U.S.C.A. § 1521(b) (West 
2002); 38 C.F.R. §§ 3.23(d)(1); 3.60 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In October 2002 the RO provided the appellant a letter that 
informed her of the decision reached in her appeal to be 
recognized as the veteran's dependent spouse for VA benefit 
purposes.  The letter advised the appellant that, in 
accordance with existing law, veterans who receive pension 
benefits and are not living with their spouse must make a 
reasonable contribution to the support of their spouse in 
order to add that spouse as a dependent.  The RO included 
notification of the evidence used to decide the appellant's 
claim, citing to the appellant's report of the fact as 
included on a Declaration of Status of Dependents form.  The 
RO also provided the appellant with contact information in 
the event she had questions concerning her claim.  
Additionally, the RO provided the appellant a statement of 
the case in June 2003 that included a summary of the evidence 
considered, the applicable law and regulations, and a 
discussion of the facts of the case.  The statement of the 
case notified the appellant that since she and the veteran 
were estranged and since there was no evidence that the 
veteran was currently contributing to her support, there was 
no basis for recognizing her as his dependent spouse.  

The Board emphasizes that in her initial claim, her notice of 
disagreement and her substantive appeal, the appellant argued 
entitlement to benefits based on her inability to work due to 
her health and the fact that she was still the veteran's 
legal spouse.  She has not disputed the facts pertinent to 
her appeal, i.e., that she and the veteran remained estranged 
and that the veteran does not financially contribute to her 
support.  Although VA clearly notified her of the basis for 
the denial of her claim, and the need for evidence of 
financial support from the veteran, the appellant has neither 
identified nor submitted evidence or argument contrary to the 
facts considered by the RO in making the initial 
determination in her case.  Thus, although poised to assist 
her, VA remains unaware of any additional evidence that could 
be obtained in this appeal.  

The appellant's argument that her financial and health status 
support a finding of dependency does not comport with 
governing law and regulations, which is dispositive in this 
case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  She has 
been clearly advised of such fact, and, offered an 
opportunity to testify at a personal hearing, which, as noted 
above, she did not attend.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.  See Valiao v. Principi, 
17 Vet. App. 229, 231-32 (2003); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  

Again, the appellant does not argue that the veteran is, in 
fact, contributing to her support, or, that they are living 
together.  For this reason, the Board finds that the outcome 
of the present appeal is based upon the correct application 
of the law to the known and undisputed facts.  Therefore, 
based on these particular facts, the Board is satisfied that 
VA has complied with the notification and assistance 
requirements of the VCAA and the implementing regulations.  
Since the appellant has been clearly advised of the legal 
requirements to substantiate her claim, and, further, since 
she has been afforded opportunity to respond to such notice, 
to the extent any deficiencies exist, the failure to correct 
such is nonprejudicial to the appellant.  Accordingly, the 
Board will proceed to adjudicate the merits of this claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); cf. 
Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

II.  Factual Background

The medical evidence of record reflects that the veteran had 
a cerebrovascular accident in April 1992.  In a March 1993 
rating decision the veteran was found incompetent for VA 
purposes and was denied pension benefits and special monthly 
pension benefits.  As such, the appellant, the veteran's 
legal spouse, requested, and was appointed, as custodian-
payee for the veteran.  

In August 1993, after a VA field examination was conducted, 
the veteran was denied pension benefits on the basis that the 
appellant's, wages exceeded the maximum annual rate of 
income.  The appellant appealed this decision to the Board.  
She argued that her wages should not be included in the 
veteran's income for VA pension purposes insofar as she had 
lived apart from the veteran for many years, and that 
although still married, they were estranged.  

In a March 1994 hearing before the Board, the appellant 
testified that she and the veteran had been separated since 
1982 and that she saw him every once in a while to make sure 
he was okay.  In a statement submitted to the RO, the 
appellant indicated that the veteran had been living with his 
girlfriend, D.T., before and after his cerebrovascular 
accident, and that D.T. was his caretaker.  

In February 1996, the Board found that the appellant and the 
veteran had been living apart for a significant period of 
time, before and after his 1992 cerebrovascular accident; 
that the veteran had been living with another woman for 
several years; and, that he did not contribute to the 
appellant's support.  As such, the Board held that the 
appellant could not be considered his dependent and her 
income would not be included as part of the veteran's annual 
income for improved pension benefits purposes.  

In March 1996, the appellant indicated that, as a result of a 
VA field examination that determined that the home where the 
veteran and D.T. were living was unsafe, the veteran and D.T. 
moved in with the appellant.  In a July 1996 letter, the RO 
indicated that the veteran was eligible for pension as a 
veteran without dependents from July 1992 until December 
1995, when the veteran moved into the appellant's house.  
Beginning in December 1995, the veteran's eligibility was 
determined on the basis of family income, including income 
received by his legal spouse, the appellant.  The RO notified 
the appellant that it was not possible to exclude a legal 
spouse's income when she and the veteran are living together.  
In August 1996, the appellant notified VA of the veteran's 
new address, which was different from her own.  

In an April 1997 rating decision, the veteran was awarded 
special monthly pension on account of his need for regular 
aid and attendance.  His subsequent disability pension 
eligibility did not take into account the appellant's income.  

In March 2001, the appellant submitted a VA Form 21-686c, 
Declaration of Status of Dependents, on behalf of the veteran 
and requested that the veteran's daughter, born in April 1998 
to the veteran and T.M., be added to his disability award.  
On this form, it was indicated that the appellant and veteran 
were separated and did not live together, and that the 
veteran did not contribute to the appellant's support.  The 
Board observes that the appellant was the primary caregiver 
for veteran's daughter.  In April 2001, the veteran's 
daughter was added to his pension award as his dependent 
child.  

In August 2002, the appellant filed this claim to be added to 
the veteran's pension award as his dependent spouse.  She 
contends that due to seizures and other medical problems she 
has been unable to work since December 2001.  

III.  Legal Analysis

A dependent is defined as a veteran's spouse or child.  A 
veteran's spouse who resides apart from the veteran and is 
estranged from the veteran may not be considered the 
veteran's dependent unless the spouse receives reasonable 
support contributions from the veteran.  38 U.S.C.A. § 
1521(b) (West 2002); 38 C.F.R. §§ 3.23(d)(1), 3.60 (2003).  
Under 38 C.F.R. § 3.60, a veteran and spouse who reside apart 
are considered to be living together unless they are 
estranged.  

In her August 2002 claim on VA Form 21-686c, Declaration of 
Status of Dependents, the appellant indicated that she and 
the veteran were married in 1969, but had been separated 
since 1976.  The appellant also indicated that she and the 
veteran do not live together and that he does not contribute 
to her support.  

The Board observes that the appellant and the veteran 
currently have different addresses and do not live together.  
While there is evidence that they shared a residence for a 
few months in 1996, it appears that it was out of necessity 
and that the veteran's girlfriend, D.T., also resided with 
them.  Notably, at that time the appellant advised VA as to 
the temporary nature of such arrangement and as to the fact 
that shortly thereafter the veteran again had a separate 
address.  There is no indication in any communication from 
either the appellant or veteran that they have reconciled 
since their separation over twenty years ago and the 
appellant has not disputed the fact of her continuing 
estrangement and separation from the veteran during the 
pendency of the instant appeal.  Therefore, the Board finds 
that the veteran and the appellant are not living together 
and are estranged.  

Accordingly, in order for the appellant to be considered a 
dependent spouse in this case, there must be evidence that 
the veteran supports the appellant.  However, nothing in the 
record, to include the appellant's statements, demonstrates 
that he supports her.  In short, she has not argued that the 
veteran financially contributes to her support.  Therefore, 
in the circumstances of this case, the Board finds that the 
appellant is not the veteran's dependent, as contemplated by 
38 C.F.R. § 3.23(d)(1) (2003).  As such, the appeal must be 
denied. 


ORDER

The appellant may not be recognized as the veteran's 
dependent spouse for VA benefit purposes; the appeal is 
denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



